86 U.S. 560 (____)
19 Wall. 560
NUNEZ
v.
DAUTEL.
Supreme Court of United States.

*561 Mr. R.J. Moses, for the plaintiff in error.
Messrs. J.D. Pope and R. McPhail Smith, contra.
*562 Mr. Justice SWAYNE, having stated the case, delivered the opinion of the court.
The paper was clearly not a promissory note, because it was not payable at a time certain, and it was not such a due-bill as the law regards as in effect a promissory note for the same reason.[§] It was made up of the following particulars: It acknowledged the amount specified, consisting of principal and interest, to be due to the plaintiff for four years and six months' services, and promised to pay him that sum, with interest, as soon as the crop could be sold, or the money could be raised from any other source.
No time having been specified within which the crop should be sold or the money raised otherwise, the law annexed as an incident that one or the other should be done within reasonable time, and that the sum admitted to be due should be paid accordingly. Payment was not conditional to the extent of depending wholly and finally upon the alternatives mentioned. The stipulations secured to the defendants a reasonable amount of time within which to procure in one mode or the other the means necessary to meet the liability. Upon the occurrence of either of the events named or the lapse of such time, the debt became due. It could not have been the intention of the parties that if the crop were destroyed, or from any other cause *563 could never be sold, and the defendants could not procure the money from any other source, the debt should never be paid. Such a result would be a mockery of justice.[*] The question of reasonable time, as the case was presented, was one to be determined by the court.[] When the suit was instituted more than five years had elapsed from the date of the instrument. This was much more than a reasonable time for the fulfilment of the undertaking of the defendants, and the plaintiff was entitled to recover.
The Circuit Court instructed the jury correctly, and the judgment is
AFFIRMED.
NOTES
[§]  Story on Promissory Notes, § 27; Salinas v. Wright, 11 Texas, 575; Ex parte Tootell, 4 Vesey, 372.
[*]  Hicks v. Shouse, 17 Ben Monroe, 487; Ubsdell et al. v. Cunningham, 22 Missouri, 124.
[]  Frothingham v. Dutton, 2 Greenleaf, 255; Kingsley v. Wallis, 14 Maine, 57; Manning v. Sawyer, 1 Hawks, 37; Cocker et al. v. Franklin Hemp and Flax Manufacturing Company, 3 Sumner, 530.